     Case 2:20-cv-00144 Document 12 Filed 04/27/20 Page 1 of 3 PageID #: 43



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


WILLIAM MCGURGAN,
                             Plaintiff,
v.                                                 CIVIL ACTION NO. 2:20-cv-00140

OFFICER R. K. MARKS, et al.,
                        Defendants.



WILLIAM MCGURGAN,
                             Plaintiff,
v.                                                 CIVIL ACTION NO. 2:20-cv-00144

MRS. LEAH MACIA,
                             Defendant.



WILLIAM M. MCGURGAN,
                   Plaintiff,
v.                                                 CIVIL ACTION NO. 2:20-cv-00157

MISS LEAH MACIA,
                             Defendant.


                        MEMORANDUM OPINION AND ORDER

       On February 19, 2020, in Case 2:20-cv-140, the Plaintiff filed an Application to Proceed

Without Prepayment of Fees and Costs (Document 1) and a Complaint (Document 2). On

February 21, 2020, in Case 2:20-cv-144, he filed an Application to Proceed Without Prepayment

of Fees and Costs (Document 1) and a Complaint (Document 2). On February 28, 2020, in Case

2:20-cv-157, he filed a Complaint (Document 1). The Plaintiff is pro se.



                                               1
     Case 2:20-cv-00144 Document 12 Filed 04/27/20 Page 2 of 3 PageID #: 44



        By Administrative Order (Document 3) entered on February 20, 2020, Case 2:20-cv-140

was referred to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission

to this Court of proposed findings of fact and recommendation for disposition, pursuant to 28

U.S.C. § 636. By Administrative Order (Document 9) in Case 2:20-cv-144 and Administrative

Order (Document 10) in Case 2:20-cv-157, entered on March 27, 2020, those respective cases

were, likewise, referred to Magistrate Judge Aboulhosn for submission of proposed findings of

fact and recommendation for disposition.

        On March 31, 2020, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 8 in 2:20-cv-140; Document 10 in 2:20-cv-144; and Document 11

in 2:20-cv-157). Therein, it is recommended that this Court deny the Plaintiff’s Applications to

Proceed Without Prepayment of Fees and Costs, dismiss the Plaintiff’s Complaints, and remove

these matters from the Court’s docket. Objections to the Magistrate Judge’s Proposed Findings

and Recommendation were due by April 17, 2020. Neither party had filed objections as of the

date of this order.

        The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and a party’s right to appeal this Court’s

Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989);

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

        Therefore, the Court ADOPTS and incorporates herein the findings of the Magistrate

Judge as contained in the Proposed Findings and Recommendation, and ORDERS as follows:

        1)      The Plaintiff’s Applications to Proceed Without Prepayment of Fees and Costs
                (Document 1 in 2:20-cv-140; and Document 1 in 2:20-cv-144) be DENIED;
                                                2
    Case 2:20-cv-00144 Document 12 Filed 04/27/20 Page 3 of 3 PageID #: 45




       2)     The Plaintiff’s Complaints (Document 2 in 2:20-cv-140, Document 2 in 2:20-cv-
              144, and Document 1 in 2:20-cv-157), be DISMISSED; and

       3)     Case Nos. 2:20-cv-140, 2:20-cv-144 and 2:20-cv-157 be REMOVED from the
              Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, to counsel of record, and to any unrepresented party.


                                            ENTER:         April 27, 2020




                                               3
